Citation Nr: 0729851	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-37 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in Philadelphia, Pennsylvania, 
which denied the claim for TDIU.  The veteran timely appealed 
the February 2005 rating action to the Board.  Jurisdiction 
of the veteran's case currently resides with the RO in 
Buffalo, New York. 

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that has been unable to maintain and 
secure gainful employment since 1987, when he voluntarily 
resigned from his long-standing position as a licensing 
inspector for the State of New York.  He maintains that if he 
had not worked in a union-protected environment, he would 
have probably been terminated from his position because he 
had missed a lot of work due to his low back disability and 
PTSD for which the RO eventually awarded service connection 
in July and November 2002 (see, July and November 2002 rating 
actions, wherein the RO awarded service connection for 
degenerative spondylosthesis, with spinal stenosis, status-
post lumbar discectomy with interbody fusion, L4-5 and PTSD, 
evaluated as 20 and 50 percent disabling, respectively).  
(Parenthetically, the Board observes that service connection 
has also been established for neurological manifestations of 
degenerative spondylosthesis, with spinal stenosis, status-
post lumbar discectomy with interbody fusion, L4-5 and 
tinnitus, both evaluated as 10 percent disabling).

The Board notes that pursuant to the Veterans Claims 
Assistance Act and its implementing regulations, VA must 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002).  
Consistent with this legislation and existing case law, 
where, as here, there is unemployability, VA must obtain a 
competent medical opinion from an examiner, subsequent to his 
or her review of the record and/or a physical examination, to 
determine whether it is at least as likely as not that the 
veteran's service-connected disabilities (italics added for 
emphasis) alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Because to 
date VA has not solicited such an opinion, the Board finds 
that one must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a VA 
examination.  The claims folder must be 
sent to the examiner for review and the 
examiner should acknowledge such review 
in the examination report or in an 
addendum to the report.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's service connected 
disabilities would render him unable to 
secure or follow a substantially 
gainful occupation consistent with his 
education and occupational experience.  
The examiner should provide a rationale 
for this opinion in a typewritten 
report.

2.  If the claim of entitlement to TDIU 
remains denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



